UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03904 Value Line Tax ExemptFund,Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor,New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: February 28 Date of reporting period: May 31,2012 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 5/31/12 is included with this Form. The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) May 31, 2012 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (98.4%) ALABAMA (0.4%) $ Alabama Public School & College Authority, Capital Improvement Revenue Bonds, 5.00%, 12/1/17 Aa1 $ University of Alabama (The), Revenue Bonds, Ser. A, 4.50%, 10/1/40 Aa2 ALASKA (0.8%) North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 ARIZONA (0.7%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aa1 City of Scottsdale Arizona, General Obligation Unlimited, Project 2004-Preserve Acquisition, 3.00%, 7/1/30 Aaa ARKANSAS (1.3%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (10.3%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 California Educational Facilities Authority, Revenue Bonds, Pepperdine University, 5.00%, 9/1/33 (1) Aa3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Lucile Packard Children’s Hospital, Ser. B, 5.00%, 8/15/26 Aa3 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Ser. A, 4.50%, 11/15/35 Aa3 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 California State Public Works Board, Revenue Bonds, Department of Corrections and Rehabilitation, 5.00%, 6/1/27 A2 California State University, Systemwide Revenue Bonds, Ser. A, 3.50%, 11/1/14 Aa2 California State, General Obligation Unlimited: 5.00%, 2/1/38 A1 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 1 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ California State, General Obligation Unlimited, FSA AGM Insured, 5.00%, 9/1/14 AA- * $ City of Pasadena, California Certificate of Participation, Ser. C, 4.75%, 2/1/38 AA+ * City of Santa Rosa, California Wastewater Revenue Bonds, Ser. A, 5.00%, 9/1/33 (1) Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, AGM Insured, 0.00%, 8/1/30 (2) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, AMBAC Insured, 4.00%, 7/1/18 (3) Aa2 Metropolitan Water District of Southern California, Refunding Revenue Bonds, Ser. C, 4.00%, 10/1/22 Aa1 San Diego Unified School District, California General Obligation Unlimited, Election 1998, Ser. F-1, AGM Insured, 5.25%, 7/1/28 Aa2 San Mateo County Community College District, General Obligation Unlimited, 5.00%, 9/1/26 (1) Aaa Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (3) Aa2 Santa Monica Public Financing Authority, Lease Revenue Bonds, Ser. A, 4.00%, 6/1/18 Aa1 State of California, General Obligation Unlimited, Various Purpose Bonds: 5.00%, 12/1/15 A1 5.13%, 4/1/33 A1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 COLORADO (2.2%) Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, State Aid Withholding Insured, 5.00%, 12/1/16 Aa2 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 CONNECTICUT (0.9%) Connecticut State Health & Educational Facility Authority Revenue, Yale University, Revenue Bonds, Ser. Z-1, 5.00%, 7/1/42 Aaa Connecticut State, General Obligation Unlimited, Ser. B, 5.00%, 4/15/13 Aa3 South Central Connecticut Regional Water Authority, Revenue Bonds, Twenty - Seventh Series, General Obligation of Authority Insured, 5.00%, 8/1/27 Aa3 State of Connecticut Revolving Fund General Revenue, Revenue Bonds, Ser. A, 4.00%, 1/1/26 Aaa DELAWARE (0.2%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+ * DISTRICT OF COLUMBIA (0.4%) District of Columbia Income Tax Secured Revenue, Revenue Bonds: Ser. A, 3.00%, 12/1/24 Aa1 Ser. A, 5.00%, 12/1/28 Aa1 Ser. G, 5.00%, 12/1/36 Aa1 2 The Value Line Tax Exempt Fund, Inc. May 31, 2012 Principal Amount Rating (unaudited) Value FLORIDA (5.8%) $ Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 $ Cape Coral Florida Utility Special Assessment, Southwest 4 Area, NATL-RE Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 10/1/23 Aa3 City of Jacksonville, Florida Special Revenue, Revenue Bonds, Ser. A, 5.25%, 10/1/30 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, NATL-RE Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, NATL-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, NATL-RE Insured, 5.00%, 12/1/21 A1 State of Florida Board of Education, General Obligation Unlimited, Refunding Capital Outlay 2011, Ser. F, 4.00%, 6/1/29 Aa1 State of Florida, Department of Transportation, General Obligation Unlimited, 5.00%, 7/1/22 Aa1 GEORGIA (1.9%) City of Atlanta, Georgia Water & Wastewater Revenue Bonds, Ser. B, AGM Insured, 5.25%, 11/1/34 Aa3 Metropolitan Atlanta Rapid Transit Authority, Revenue Bonds, 3rd Ser., 5.25%, 7/1/36 Aa3 Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 Valdosta & Lowndes County Hospital Authority, Revenue Bonds, South Medical Center Project, Ser. B, County Guaranteed Insured, 5.00%, 10/1/41 Aa2 HAWAII (0.5%) City & County Honolulu Hawaii Wastewater System Revenue, Revenue Bonds, Senior Ser. A, 5.25%, 7/1/36 Aa2 IDAHO (0.3%) Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa2 ILLINOIS (2.3%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Ser. B, 5.00%, 7/1/26 A2 Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 A2 Western Illinois University, Auxiliary Facilities System, Revenue Bonds, 4.00%, 4/1/15 A * 3 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value INDIANA (3.3%) $ Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 Baa2 $ Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/23 Baa2 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/22 Baa2 Indiana University, Revenue Bonds, Ser. A, 5.00%, 6/1/30 Aaa Saint Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa IOWA (0.5%) Iowa Finance Authority, State Revolving Fund, Revenue Bonds, 3.38%, 8/1/29 Aaa KANSAS (0.8%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.8%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 Louisville & Jefferson County Metropolitan Government Parking Authority, Revenue Bonds, Ser. B, 3.25%, 12/1/13 Aa2 LOUISIANA (0.7%) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Parish of East Baton Rouge Road Improvements, 5.00%, 8/1/24 Aa3 Louisiana Office Facilities Corp., Revenue Bonds, 5.00%, 11/1/17 Aa3 State of Louisiana Gasoline & Fuels Tax Revenue, Revenue Bonds, Ser. A-1, 5.00%, 5/1/22 Aa1 MAINE (0.4%) Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 Maine Turnpike Authority, Revenue Bonds, Ser. A, 5.00%, 7/1/37 Aa3 MARYLAND (2.2%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa 4 The Value Line Tax Exempt Fund, Inc. May 31, 2012 Principal Amount Rating (unaudited) Value MASSACHUSETTS (3.7%) $ Commonwealth of Massachusetts, General Obligation Limited, Consolidated Loan, Ser. D, 4.00%, 10/1/28 Aa1 $ Martha’s Vineyard Land Bank, Revenue Bonds, AMBAC Insured, 4.25%, 5/1/36 (3) A- * Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Consolidated Loan, Ser. C, 5.00%, 8/1/37 (3) Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 Town of Nantucket, Massachusetts Municipal Purpose Loan, General Obligation Limited, 4.13%, 2/15/24 Aa2 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Senior Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (0.4%) Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa2 Michigan Municipal Bond Authority, Clean Water Revolving-Pooled, Revenue Bonds, 4.00%, 10/1/19 AAA * MINNESOTA (0.4%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 MISSISSIPPI (2.2%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.0%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Revenue Bonds, Remk-Metrolink Cross Country Project, AGM Insured, 5.00%, 10/1/21 Aa3 NEBRASKA (0.5%) Central Plains Energy Project, Revenue Bonds, Project No. 3, 5.00%, 9/1/21 A1 University of Nebraska, Lincoln Student, Revenue Bonds, 4.00%, 7/1/33 Aa1 5 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value NEVADA (0.1%) $ State of Nevada, General Obligation Limited, Nevada Municipal Bond Bank Project Nos. 80, 81, 82 & 83, Ser. A, 3.00%, 11/1/14 Aa2 $ NEW HAMPSHIRE (0.5%) New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 NEW JERSEY (3.2%) New Jersey Building Authority, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority Revenue, School Facilities Construction, Revenue Bonds, Ser. Y, 4.13%, 9/1/20 A1 New Jersey Economic Development Authority, Revenue Bonds, 5.00%, 6/15/15 Baa1 New Jersey Health Care Facilities Financing Authority Revenue, Refunding Revenue Bonds, Barnabas Health, Ser. A, 3.00%, 7/1/12 Baa2 New Jersey Institute of Technology, Revenue Bonds, Ser. A, General Obligation of Institution Insured, 5.00%, 7/1/42 A1 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B: 5.00%, 6/15/18 A1 NATL-RE FGIC Insured, 5.25%, 12/15/12 A1 NEW MEXICO (0.6%) New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (9.5%) County of Monroe, New York General Obligation Unlimited, Refunding Bonds, 5.00%, 3/1/16 A3 County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 County of Westchester, General Obligation Unlimited: Ser. A, 3.00%, 10/15/20 Aaa Ser. B, 3.00%, 6/1/21 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York: Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 Aa3 Revenue Bonds, Ser. D, 5.00%, 11/15/16 A2 6 The Value Line Tax Exempt Fund, Inc. May 31, 2012 Principal Amount Rating (unaudited) Value $ Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * $ New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, Lease Revenue Bonds, Ser. A, 5.25%, 5/15/13 Aa3 New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, 4.75%, 2/15/19 AA- * New York State Dormitory Authority, Municipal Health Facilities Lease, Revenue Bonds, Subser. 2-2, 5.00%, 1/15/21 Aa3 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA * New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A, 4.50%, 3/15/35 AAA * New York State Environmental Facilities Corp., Revolving Funds Revenue Bonds: Ser. B, 5.00%, 6/15/28 Aa1 Ser. C, 4.13%, 6/15/22 Aaa New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * New York State Urban Development Corp.: Revenue Bonds, Ser. A-1, 5.00%, 1/1/19 AA- * Revenue Bonds, Ser. B-1, 5.00%, 3/15/17 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * New York State, General Obligation Unlimited, Ser. A, 3.50%, 2/15/23 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Seventy - First Series, 4.00%, 7/15/38 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty - Sixth Series, General Obligation of Authority Insured, 5.00%, 7/15/33 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 (3) AA * Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 (3) Aa1 Town of Oyster Bay, New York Public Improvement Bonds, General Obligation Unlimited, 3.00%, 8/15/20 A * Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, General Obligation of Authority Insured, 5.00%, 11/15/19 Aa3 Revenue Bonds, Subser. D, 5.00%, 11/15/26 A1 Triborough Bridge & Tunnel Authority, Revenue Bonds, FSA-CR AGM-CR MBIA Insured, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * NEW YORK CITY (6.4%) Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa City of New York, General Obligation Unlimited, Fiscal 2008, Ser. A-1, 5.00%, 8/1/12 Aa2 City of New York, General Obligation Unlimited, Fiscal 2008, Subser. C-1, AGM Insured, 5.00%, 10/1/24 Aa2 City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2011, Ser. I, Subser. I-1, 5.00%, 8/1/17 Aa2 City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. B, 5.00%, 6/15/12 Aa1 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ Ser. C, 4.75%, 6/15/33 Aa1 $ Ser. C, 5.00%, 6/15/30 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.00%, 6/15/39 Aa2 Ser. GG-1, 5.25%, 6/15/32 Aa2 New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, State Aid Withholding Insured, 5.00%, 1/15/14 Aa3 Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 Transitional Finance Authority, Building Aid Revenue Bonds: Fiscal 2007, Ser. S-1, NATL-RE FGIC State Aid Withholding Insured, 5.00%, 7/15/23 Aa3 Fiscal 2009, Ser. S-5, 5.00%, 1/15/26 Aa3 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2012, Subser. S-1A, State Aid Withholding Insured, 4.00%, 7/15/21 Aa3 Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A * NORTH CAROLINA (0.6%) Raleigh Durham Airport Authority, Revenue Bonds, Ser. B-1, 5.00%, 11/1/28 Aa3 State of North Carolina Capital Improvement Obligation, Revenue Bonds, Ser. C, 3.50%, 5/1/27 Aa1 OHIO (2.7%) Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, AssuredGTY Insured, 5.00%, 1/1/22 Aa3 Cleveland-Cuyahoga County Port Authority, Revenue Bonds, The Cleveland Museum Art Project, 5.00%, 10/1/19 AA+ * Miami University of Ohio, Refunding Revenue Bonds, 5.00%, 9/1/19 Aa3 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa Ohio University, General Receipts, Revenue Bonds, 4.00%, 12/1/17 Aa3 University of Cincinnati, Revenue Bonds, Ser. A, 5.00%, 6/1/18 Aa3 OKLAHOMA (0.6%) Grand River Dam Authority, Revenue Bonds, Ser. A, BHAC Insured, 5.00%, 6/1/17 Aa1 Oklahoma Capital Improvement Authority, Revenue Bonds, 5.00%, 10/1/23 AA * 8 The Value Line Tax Exempt Fund, Inc. May 31, 2012 Principal Amount Rating (unaudited) Value OREGON (1.7%) $ Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 $ Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (3.0%) Centennial School District Bucks County, General Obligation Limited, Ser. A, State Aid Withholding Insured, 5.00%, 12/15/34 Aa2 City of Philadelphia Pennsylvania, General Obligation Unlimited, Refunding Bonds, Ser. A, AGM Insured, 5.25%, 12/15/32 Aa3 Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 (3) A2 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, 5.00%, 7/1/21 A1 Pittsburgh Public Schools, General Obligation Limited, Ser. B, State Aid Withholding Insured, 4.00%, 9/1/22 Aa3 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (2.2%) Government Development Bank for Puerto Rico, Revenue Bonds, Senior Notes, Ser. B, 5.00%, 12/1/12 Baa1 Puerto Rico Commonwealth Aqueduct & Sewer Authority, Revenue Bonds, Senior Lien: Ser. A, 5.00%, 7/1/17 Baa2 Ser. A, 5.00%, 7/1/33 Baa2 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. SS, NATL-RE Insured, 5.00%, 7/1/14 Baa1 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 Baa1 Puerto Rico Public Buildings Authority, Revenue Guaranteed Refunding Government Facilities Bonds, Ser. M, Commonwealth Guaranteed Insured, 5.75%, 7/1/15 Baa1 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds, First Subser. C, 5.00%, 8/1/35 A1 RHODE ISLAND (0.6%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Consolidated Capital Development Loan - Ser. C, NATL-RE Insured, 5.00%, 11/15/16 Aa2 SOUTH CAROLINA (2.1%) Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 11/1/29 Aaa Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 Clemson University South Carolina Athletic Facilities, Refunding Revenue Bonds, 3.00%, 5/1/20 Aa3 North Charleston South Carolina, General Obligation Unlimited, NATL-RE State Aid Withholding Insured, 4.00%, 6/1/12 Aa2 South Carolina Jobs-Economic Development Authority, Refunding and Improvement Revenue Bonds, Palmetto Health, 5.75%, 8/1/39 Baa1 South Carolina Jobs-Economic Development Authority, Revenue Bonds, Georgetown Hospital, Ser. B, 3.50%, 2/1/25 A3 9 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value SOUTH DAKOTA (0.3%) $ South Dakota Conservancy District, State Revolving Fund Program, Refunding Revenue Bonds, Ser. B, 5.00%, 8/1/13 Aaa $ TENNESSEE (1.1%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Metropolitan Government of Nashville & Davidson County Tennessee Electric Revenue, Revenue Bonds, Ser. B, 5.00%, 5/15/23 AA+ * Montgomery County, Tennessee General Obligation Unlimited, School and Public Improvement Bonds, 4.00%, 4/1/23 AA+ * Shelby County Health Educational & Housing Facilities Board, Revenue Bonds, Methodist Le Bonheur Healthcare, 5.00%, 5/1/42 A2 TEXAS (13.0%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking, 5.25%, 3/1/26 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 (3) A * Ser. B, 5.00%, 8/1/21 (3) A * Ser. C, 5.00%, 8/1/15 (3) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (2) AAA * Southmost Junior College District Texas, General Obligation Limited, NATL-RE Insured, 5.00%, 2/15/25 Baa2 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (3) A3 Ysleta Texas Independent School District, General Obligation Unlimited, PSF-GTD Insured, 5.00%, 8/15/30 AAA * UTAH (0.3%) Metropolitan Water District of Salt Lake & Sandy, Revenue Refunding Bonds, Ser. A, 3.00%, 7/1/15 AA+ * Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa VERMONT (0.5%) Vermont Educational & Health Buildings Financing Agency, Revenue Bonds, Saint Michael’s College, 5.00%, 10/1/42 Baa1 Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 10 The Value Line Tax Exempt Fund, Inc. May 31, 2012 Principal Amount Rating (unaudited) Value VIRGINIA (1.5%) $ City of Alexandria, Virginia General Obligation Unlimited Capital Improvement Bonds, 4.00%, 7/1/14 Aaa $ Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa University of Virginia, General Refunding Revenue Bonds, 5.00%, 9/1/30 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, State Aid Withholding Insured, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (1.7%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Refunding-Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 King County Washington School District No. 405 Bellevue, General Obligation Unlimited, School Bond Guaranty Insured, 5.00%, 12/1/19 Aa1 Port of Seattle Washington, Revenue Refunding Bonds, Ser. A, 5.00%, 8/1/33 Aa3 Washington State, Motor Vehicle Tax - Senior 520, General Obligation Unlimited, Ser. C, 5.00%, 6/1/32 Aa1 WISCONSIN (1.3%) City of Madison Wisconsin Water Utility Revenue, Revenue Bonds, 4.00%, 1/1/32 Aa1 Wisconsin State, General Obligation Unlimited, Ser. C, 4.50%, 5/1/20 Aa2 TOTAL LONG-TERM MUNICIPAL SECURITIES (98.4%) (Cost $97,332,396) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.6%) NET ASSETS (4) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($104,675,108 ÷ 10,291,442 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. When issued security. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. For federal income tax purposes, the aggregate cost was $97,332,396, aggregate gross unrealized appreciation was $5,789,586, aggregate gross unrealized depreciation was $93,007 and the net unrealized appreciation was $5,696,579. ADFA Arkansas Development Finance Authority AGM Assured Guaranty Municipal AMBAC American Municipal Bond Assurance Corporation Assured GTY Assured Guaranty Insurance Company BHAC Berkshire Hathaway Assurance Corp. FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FSA Financial Security Assurance MBIA Municipal Bond Investors Assurance Corporation 11 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) NATL-RE National Public Finance Guarantee Corporation PSF-GTD Permanent School Fund Guaranteed 12 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; · Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of May 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
